Case 2:18-cv-04258-SVW-GJS Document 101 Filed 03/26/19 Page 1 of 5 Page ID #:2225



    1
        N. DENISE TAYLOR – State Bar No. 101434
    2 CHERIE L. LIEURANCE – State Bar No. 119979
        TAYLOR DEMARCO LLP
    3 1000 Wilshire Boulevard, Suite 600
        Los Angeles, CA 90017-2463
    4 Telephone: (213) 687-1600
        Facsimile: (213) 687-1620
    5 dtaylor@taylordemarco.com
        clieurance@taylordemarco.com
    6
        Attorneys for Defendant GEORGE TYNDALL, M.D.
    7

    8
                             UNITED STATES DISTRICT COURT
    9
                          CENTRAL DISTRICT OF CALIFORNIA
   10
        IN RE USC STUDENT HEALTH                   No. 2:18-cv-04258-SVW-GJS
   11 CENTER LITIGATION

   12                                              [consolidated with 2:18-cv-04940-
                                                   SVW-GJS, 2:18-cv-05010-SVWGJS,
   13                                              2:18-cv-05125-SVW-GJS, and
                                                   2:18-cv-06115-SVW-GJS]
   14
                                                   DEFENDANT GEORGE TYNDALL,
   15                                              M.D.’S JOINDER TO CO-
                                                   DEFENDANTS USC AND THE USC
   16                                              BOARD OF TRUSTEES, AND
                                                   PLAINTIFFS’ OPPOSITION TO
   17                                              MOTIONS TO INTERVENE
   18                                              Date: April 1, 2019
                                                   Time: 1:30 p.m.
   19                                              Courtroom: 10A
                                                   Hon. Stephen V. Wilson
   20

   21

   22 TO THE ABOVE ENTITLED COURT AND TO ALL PARTIES, THROUGH

   23 THEIR ATTORNEYS OF RECORD:

   24         Defendant George Tyndall, M.D. (“Dr. Tyndall”) opposes the motions to
   25 intervene and joins plaintiffs’ opposition to motions to intervene (Dkt. 95-3, 96) and

   26 defendants University of Southern California and the Board of Trustees of the

   27 University of Southern California joinder in plaintiffs’ opposition to the motions to

   28 intervene (Dkt. 99).
                                                 -1-
        DEFENDANT GEORGE TYNDALL, M.D.’S JOINDER TO CO-DEFENDANTS USC AND THE USC BOARD
                OF TRUSTEES, AND PLAINTIFFS’ OPPOSITION TO MOTIONS TO INTERVENE
Case 2:18-cv-04258-SVW-GJS Document 101 Filed 03/26/19 Page 2 of 5 Page ID #:2226



    1        As stated in the USC defendants’ joinder to the plaintiffs’ oppositions to
    2 motions to intervene, defendant Dr. Tyndall supports plaintiffs’ opposition, but

    3 consistent with the negotiated resolution, Dr. Tyndall does not concede liability or

    4 wrongdoing, nor does he agree with the plaintiffs’ characterization of the underlying

    5 events. However, those issues have no bearing on the multiple reasons intervention

    6 should be denied and to that end, Dr. Tyndall joins in the arguments opposing the

    7 plaintiffs’ motions to intervene set forth more fully by plaintiffs and the USC

    8 defendants, which arguments are incorporated by this reference, and upon which

    9 this joinder is based.

   10

   11        RESPECTFULLY SUBMITTED.
   12

   13        March 25, 2019                            TAYLOR DEMARCO LLP
   14

   15                                            By_________________________
   16                                                  N. Denise Taylor
   17
                                                       Cherie L. Lieurance
                                                       Attorneys for Defendant,
   18                                                  George Tyndall, M.D.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 -2-
        DEFENDANT GEORGE TYNDALL, M.D.’S JOINDER TO CO-DEFENDANTS USC AND THE USC BOARD
                OF TRUSTEES, AND PLAINTIFFS’ OPPOSITION TO MOTIONS TO INTERVENE
Case 2:18-cv-04258-SVW-GJS Document 101 Filed 03/26/19 Page 3 of 5 Page ID #:2227



   1                              CERTIFICATE OF SERVICE
   2
     I, Christine Chung, hereby certify that on this 26th day of March 2019, I electronically
   3 filed the following documents:

   4 DEFENDANT GEORGE TYNDALL, M.D.’S JOINDER TO CO-DEFENDANTS
       USC    AND     THE     USC    BOARD       OF    TRUSTEES,        AND       PLAINTIFFS’
   5 OPPOSITION TO MOTIONS TO INTERVENE

   6 with the Clerk of the United States District Court for the Central District of California
       using the CM/ECF system which shall send electronic notification to all counsel of
   7 record. See attached Notice of Electronic Service for all parties served.

   8 I declare under penalty of perjury that the foregoing is true and correct.

   9 Executed in Los Angeles, California on March 26, 2019.

  10

  11
                                                Christine Chung
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  1
                                       CERTIFICATE OF SERVICE
Case 2:18-cv-04258-SVW-GJS Document 101 Filed 03/26/19 Page 4 of 5 Page ID #:2228



    1                                 SERVICE LIST
                           Re: USC Student Health Center Litigation
    2                        Case No: 2:18-CV-04258-SVW-GJS
    3
        Steve W. Berman, Esq.                  Attorneys for Plaintiffs
    4 Shelby R. Smith, Esq.
                                               Tel: (206) 623-7292
    5 HAGENS BERMAN SOBOL                      Fax: (206) 623-0594
        SHAPIRO LLP
    6 1301 Second Avenue, Suite 2000           steve@hbsslaw.com
                                               shelby@hbsslaw.com
    7 Seattle, WA 98101

    8 Christopher R. Pitoun, Esq.              Attorneys for Plaintiffs
    9 HAGENS BERMAN SOBOL                      Tel: (213) 330-7150
      SHAPIRO LLP
   10 301 North Lake Avenue, Suite 920         Fax: (213) 330-7512
                                               christopherp@hbsslaw.com
   11 Pasadena, CA 91101

   12 Elizabeth A. Fegan, Esq.                 Attorneys for Plaintiffs
   13 Emily Brown, Esq.                        Tel: (708) 628-4949
      HAGENS BERMAN SOBOL
   14 SHAPIRO LLP                              Fax: (708) 628-4950
                                               beth@hbsslaw.com
   15 455 North Cityfront Plaza Drive,         emilyb@hbsslaw.com
      Suite 2410
   16 Chicago, IL 60611

   17
        Annika K. Martin, Esq.                 Attorneys for Plaintiffs,
   18 Jonathan D. Selbin, Esq.
                                               Tel: (212) 355-9500
   19 Laura B. Heiman, Esq.                    Fax: (212) 355-9592
        LIEFF CABRASER HEIMANN &
   20 BERNSTEIN, LLP
                                               akmartin@lchb.com
                                               jselbin@lchb.com
                          th                   lheiman@lchb.com
   21 250 Hudson Street, 8 Floor
        New York, NY 10013
   22
      Daniel C. Girard, Esq.                   Attorneys for Plaintiffs,
   23
      Elizabeth A. Kramer, Esq.
                                               Tel: (415) 981-4800
   24 Jordan S. Elias, Esq.
                                               Fax: (415) 981-4846
      GIRARD SHARP LLP
   25                                          dgirard@girardsharp.com
      601 California Street, Suite 1400        ekramer@girardsharp.com
   26 San Francisco, CA 94108                  jelias@girardsharp.com
   27

   28

                                               1
                                    CERTIFICATE OF SERVICE
Case 2:18-cv-04258-SVW-GJS Document 101 Filed 03/26/19 Page 5 of 5 Page ID #:2229



    1
        Joseph G. Sauder, Esq.                  Attorneys for Plaintiffs,
    2   Matthew D. Schelkopf, Esq.
                                                Tel: (610) 200-0580
        Lori G. Kier, Esq.
    3                                           Fax: (610) 727-4360
        SAUDER SCHELKOPF LLC
                                                jgs@sstriallawyers.com
    4   555 Lancaster Avenue                    mds@sstriallawyers.com
        Berwyn, PA 19312                        lgk@sstriallawyers.com
    5

    6 Jonathan Shub, Esq.                       Proposed Additional Counsel for
      KOHN SWIFT & GRAF, P.C.                   Plaintiffs,
    7
      1600 Market Street, Suite 2500            Tel: (215) 238-1700
    8 Philadelphia, PA 19103-7225               Fax: (215) 238-1968
    9                                           jshub@kohnswift.com

   10 Stephen Fraser, Esq.                      Attorneys for Defendant,
      Alexander Watson, Esq.                    UNIVERSITY OF SOUTHERN
   11                                           CALIFORNIA
      FRASER, WATSON & CROUCH, LLP
   12 100 West Broadway, Suite 650
      Glendale, CA 91210                        Tel: (818) 543-1380
   13                                           Fax: (818) 543-1389
   14 Michael Williams, Esq.                    Attorneys for Defendant,
      Shon Morgan, Esq.                         UNIVERSITY OF SOUTHERN
   15                                           CALIFORNIA
      QUINN EMANUEL URQUHART &
   16 SULLIVAN
      865 South Figueroa Street                 Tel: (213) 443-3000
   17                                           Fax: (213) 443-3100
      Los Angeles, CA 90017
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                2
                                     CERTIFICATE OF SERVICE
